In an action to recover damages for medical malpractice, the defendants Santo Thomas Coppola and Victory Memorial Hospital separately appeal, as limited by their respective briefs, from so much of an order of the Supreme Court, Kings County (Monteleone, J.), dated July 15, 1986, as denied their motion and *457cross motion, respectively, for summary judgment dismissing the complaint insofar as it is asserted against each of them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
Based upon a review of the record herein, we conclude that a genuine triable issue of fact exists as to whether the appellants were in any way responsible for the needle found lodged in the plaintiff's foot. Accordingly, the motion and cross motion for summary judgment dismissing the complaint insofar as it is asserted against each of the appellants were properly denied. Mollen, P. J., Mangano, Eiber and Sullivan, JJ., concur.